FILED

UNITED STATES DISTRICT COURT OCT 08 2020
EASTERN DISTRICT OF TENNESSEE a
Clerk, U. S. District Court
AT KNOXVILLE Eastern District of Tennessee
At Knoxville
UNITED STATES OF AMERICA )
) CASENO. 3:20-CR- &4
v. ) |
) JUDGES alan GC uy ol
DANNY SEAN ADAMS )
INDICTMENT
COUNT ONE

The Grand Jury charges that, on or about March, 29, 2019, within the Eastern District of
Tennessee, the defendant, DANNY SEAN ADAMS, knowing that he had previously been
convicted of a crime punishable by a term of imprisonment exceeding one year, did knowingly
possess a firearm, the firearm having been transported in interstate or foreign commerce, all in
violation of Title 18, United States Code, Section 922(g)(1).

FORFEITURE ALLEGATION

i The allegation contained in Count One of this Indictment is hereby re-alleged and
incorporated by reference for the purpose of alleging forfeiture pursuant to Title 18, United
States Code, Section 924(d)(1) and Title 28, United States Code, Section 2461(c).

2: Upon conviction of the offense in violation of Title 18, United States Code,
Section 922(g)(1) set forth in this Indictment, the defendant, DANNY SEAN ADAMS, shall
forfeit to the United States pursuant to Title 18, United States Code, Section 924(d)(1) and
Title 28, United States Code, Section 2461(c), any firearms involved in the commission of the

offense, including, but not limited to: Sig Sauer pistol, Model P938, 9mm caliber pistol.

Case 3:20-cr-00089-TAV-HBG Document3 Filed 10/08/20 Page iof2 PagelD#: 3
3. If any of the properties described above, as a result of any act or omission
of the defendant:
a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

€: has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to
Title 21, United States Code, Section 853(p), as incorporated by Title 28, United States Code,
Section 2461(c).

A TRUE BILL:

SIGNATURE REDACTED

(GRAND JURY FOREPERSON

 

J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

 

Assistant United Statés Attorney

Case 3:20-cr-00089-TAV-HBG Document 3 Filed 10/08/20 Page 2of2 PagelD#: 4
